Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

This action is in response to the application filed November 10, 2020. Claims 21, 30, and 36 are amended. Claims 21-40 have been examined and are pending with this action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-40  are rejected under 35 U.S.C. 103 as being unpatentable over 	SMITH et al. (US 2017/0191946) in views of Martinez Bauza et al. (US 20120084652), hereinafter referenced as SMITH and Martinez Bauza, respectively.

Regarding claim 21, SMITH disclose, a computer-implemented method for generating a three-dimensional (3D) image, the method comprising:

(a), receiving, at one or more processing devices (i.e. para. 0117, e.g., GPU and CPU), data corresponding to a first set of pixels (Fig. 10, element region 1) exposed by a rolling shutter under illumination by a first source (Fig. 10, element light 1); (See, Fig. 10 as below)

[See para. 0117 of the reference SMITH et al. (US 2017/0191946), see Fig. 10 see below] A solution to the increase in processing demand is to implement a more efficient processing system, i.e. high-power computation and data handling methods. For example, the processing device used to handle the output from the cameras may comprise a dedicated Graphics Processor Units (GPU) on a parallel computing platform (e.g. Nvidia CUDA). Such platforms are used in high-performance gaming workstations. Accelerated computing is possible by splitting processes between a GPU and Central Processing Unit (CPU). Computationally intensive algorithms, such as photometric stereo with surface normal manipulation, will be offloaded to the GPU. This is facilitated by the availability of more efficient and more abundant cores apparent in Nvidia GPUs and the parallel computing platform provided by Nvidia CUDA. This arrangement may enable inspection speeds of 2 ms.sup.-1 or more, e.g. up to 10 ms.sup.-1. This may correspond to single note processing times in a range from 25 ms (processing while acquiring) to 3 ms (processing following acquisition).

Fig. 10, element region 2) exposed by the rolling shutter under illumination by a second source (Fig. 10, element light 2); and (See, Fig. 10 as below)

    PNG
    media_image1.png
    341
    451
    media_image1.png
    Greyscale


(c1), generating the data ([para. 0136], e.g., bump map) using the data corresponding to the first set of pixels as a first image of a pair of stereo images ([para. 0133], e.g., photometric stereo), and the data corresponding to the second set of pixels as a second image of the pair of stereo images ([para. 0133], e.g., photometric stereo). 
[See para. 0133 of the reference SMITH et al. (US 2017/0191946)] 2. Spatially Multiplexed Photometric Stereo.
[See para. 0136 of the reference SMITH et al. (US 2017/0191946)] the dynamic photometric stereo arrangement described above employs infrared light for bump map and albedo will still be produced. However it is important to note that the albedo image generated will be for the surface as illuminated under the wavelength of illumination used in the dynamic photometric stereo. If this were infrared and a realistic white light albedo were required, then an additional colour camera would be employed (either line scan or area scan), with suitable illumination (such as broadband or `white` light) for producing the realistic colour albedo. 

(c2), generating the 3D image using a first image, and a second image. 

However, SMITH et al. (US 2017/0191946) fail to disclose: (c2)

In the similar field of endeavor, Martinez Bauza et al. (US 20120084652) discloses, (c2), generating the 3D image ([0099], e.g., generates a synthesized 3D image) using a first image ([0099], e.g., stereo pair images, the first image of the pair), and a second image ([0099], e.g., stereo pair, the second image of the pair) (i.e. 
[See para. 0099 of the reference Martinez Bauza et al. (US 20120084652)] FIG. 8 shows an example system configured to adjust perceived 3D effects based on user preference data, in accordance with the present disclosure. The system of FIG. 8 includes a 3D content source 810 that provides 3D content (in particular, stereo content) to a 3D video control module 822. This 3D content can be stored locally as a file, 

Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Smith and Martinez Bauza before him/her to modify the image generation method of Smith with the teaching of generating 3D image of Martinez Bauz in order to provide a 3D scene visualization for various applications as taught by Martinez Bauza ([para.0003]).


Regarding claim 22, SMITH and Martinez Bauza disclose everything as applied claim 21 as above, further SMITH disclose, the computer-implemented method, wherein the first and second sets of pixels are partially non-overlapping (i.e. 

[See para. 0019 of the reference SMITH et al. (US 2017/0191946)] The present invention makes use of photometric stereo (PS), which is a machine vision technique for recovering 3D surface normal data (known as a `bump map`) and 2D reflectance data (known as albedo) from surfaces. Photometric stereo employs a number of lights in known locations and a single camera [1-4]. An image is captured when one of each of the lights is turned on in turn. The obtained images are processed and combined using a lighting model (such as Lambert's Law, which assumes that the brightness of a pixel at a point on the surface is proportional to the cosine of the angle between the vector from the point to the source and the surface normal vector at that point), in order to generate the bump map (i.e. a dense array of surface normal sometimes referred to as 2.5D data) and the albedo (an image of surface reflectance).

[See para. 0101 of the reference SMITH et al. (US 2017/0191946)] spatial multiplexing: each light source projects onto a different (i.e. non-overlapping) region of the surface.


Regarding claim 23, SMITH and Martinez Bauza disclose everything as applied claim 21 as above, further SMITH disclose, the computer-implemented method, wherein the rolling shutter exposes the first (Fig. 10, element region 2) and second (Fig. 10, element light 2) sets of pixels in a row-wise manner. (See, Fig. 10 as above)

Regarding claim 24, SMITH and Martinez Bauza disclose everything as applied claim 21 as above, further SMITH disclose, the computer-implemented method, wherein the rolling shutter exposes the first (Fig. 10, element region 1) and second (Fig. 10, element light 2) sets of pixels in a column-wise manner. (See, Fig. 10 as above)

Regarding claim 25, SMITH and Martinez Bauza disclose everything as applied claim 21 as above, further SMITH disclose, the computer-implemented method, wherein the first source (Fig. 10, element region 1) is activated at a higher intensity than the second source (Fig. 10, element region 2) at the time of exposure of the first set of pixels (Fig. 10, element region 1). 

[See para. 0023 of the reference SMITH et al. (US 2017/0191946)]  FIG. 2 shows a schematic view of one form of apparatus for performing dynamic photometric stereo measurements. In this arrangement there is a moving surface 14 that is continuously traversing through the field of view of the camera 12. In order to achieve the necessary intensity distribution required for the imaging of moving surfaces at production rates it is necessary to use a distributed light source. In FIG. 2, there are two light sources 16, 18. Each light source 16, 18 is a line light (i.e. produces a planar light beam that appears as a line 20 on the surface 14), which may comprise any of a fluorescent tube, a linear array of fiber optics or a plurality of high intensity LEDs. (Also, see para. 0027, 0093, and 0105) and (See, Fig. 10 as above)

Regarding claim 26, SMITH and Martinez Bauza disclose everything as applied claim 21 as above, further SMITH disclose, the computer-implemented method, wherein the second source (Fig. 10, element region 2) is activated at a higher intensity than the first source (Fig. 10, element region 1) at the time of exposure of the first set of pixels (Fig. 10, element region 1).

[See para. 0023 of the reference SMITH et al. (US 2017/0191946)]  FIG. 2 shows a schematic view of one form of apparatus for performing dynamic photometric stereo measurements. In this arrangement there is a moving surface 14 that is continuously traversing through the field of view of the camera 12. In order to achieve the necessary intensity distribution required for the imaging of moving surfaces at production rates it is necessary to use a distributed light source. In FIG. 2, there are two light sources 16, 18. Each light source 16, 18 is a line light (i.e. produces a planar light beam that appears as a line 20 on the surface 14), which may comprise any of a fluorescent tube, a linear array of fiber optics or a plurality of high intensity LEDs. (Also, see para. 0027, 0093, and 0105) and (See, Fig. 10 as above)

Regarding claim 27, SMITH and Martinez Bauza disclose everything as applied claim 211 as above, further Martinez Bauza disclose, the computer-implemented method, determining, by the one or more processing devices, that the 3D image corresponds to an alternative representation of a live person; and responsive to identifying a subject in the image to be an alternative representation of a live person, preventing access to a secure system (i.e. 

In the similar field of endeavor, Martinez Bauza et al. (US 20120084652) discloses, determining, by the one or more processing devices, that the 3D image corresponds to an alternative representation of a live person; and responsive to identifying a subject in the image to be an alternative representation of a live person, preventing access to a secure system (i.e. 
[See para. 0099 of the reference Martinez Bauza et al. (US 20120084652)] FIG. 8 shows an example system configured to adjust perceived 3D effects based on user preference data, in accordance with the present disclosure. The system of FIG. 8 includes a 3D content source 810 that provides 3D content (in particular, stereo content) to a 3D video control module 822. This 3D content can be stored locally as a file, streamed from a source external to the device, or can be provided by a multi-view image/video camera embedded in the device. For locally stored files or video streamed from an external source, 3D content source 810 may include a video decoder 811 to decode the 3D content prior to the 3D content being transmitted to a 3D video control module 822. For multi-view image/video data acquired from an embedded 3D camera, 3D content source 812 may include a stereo camera processing block 812 for processing the acquired 3D content prior to the acquired 3D content being transmitted to 3D video control module 822. Whether from video decoder 811 or stereo camera processing block 812, the 3D content transmitted to 3D video control module 822 will generally be in the form of a stereo pair of images (view 1 and view 2). 3D video control module 822 generates a synthesized 3D image based on the stereo pair of images. 

“determining, by the one or more processing devices, that the 3D image corresponds to an alternative representation of a live person; and responsive to identifying a subject in the image to be an alternative representation of a live person, preventing access to a secure system” taught by Martinez Bauza for the benefit of the allows users to adjust preferences that customize the manner of rendering and ultimately displaying the 3D content. The 3D image data can be adjusted based on user preference data to support presentation and viewing of 3D imagery on the display device in a manner desired by a user. The system uses a user interface in a remote control device to allow a viewer to control the maximum depth in front of the screen and the maximum depth behind the screen to display objects such that the viewer can adjust configuration parameters for image display in order to improve the viewing experience.

Regarding claim 28, SMITH and Martinez Bauza disclose everything as applied claim 21 as above, further Martinez Bauza disclose, the computer-implemented method, authenticating the user based on comparing the 3D image of the user to a template image of the user (i.e. 

In the similar field of endeavor, Martinez Bauza et al. (US 20120084652) discloses, authenticating the user based on comparing the 3D image of the user to a template image of the user (i.e. 

[See para. 0079 of the reference Martinez Bauza et al. (US 20120084652)] 3D user interface module 523 can send to 3D video control module 522 user preference data. In one example, the user preference data specifies which of the right and left image to use in rendering 3D content. If for example, the 3D user preference data specifies the left image, then rendering engine 533 can render 3D content based on the original left image and the disparity map, whereas if the 3D user preference data specifies the right image, then rendering engine 533 can render 3D content based on the original right image and the disparity map. Certain viewers tend to rely on their right eye for processing certain types of positional information, while other people tend to rely on their left eye. Based on which eye a particular person relies on most heavily, i.e. which eye is their dominant eye, may affect how they visualize 3D content. Therefore, aspects of this disclosure include a system for allowing users to specify which of the left and right images to use for rendering, so that a user can determine which image, left or right, produces the 3D content they prefer.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “authenticating the user based on comparing the 3D image of the user to a template image of the user” taught by Martinez Bauza for the benefit of the allows users to adjust preferences that customize the manner of rendering and ultimately displaying the 3D content. The 3D image data can be adjusted based on user preference data to support presentation and viewing of 3D imagery on the display device in a manner desired by a user. The system uses a user interface in a remote control device to allow a viewer to control the maximum depth in front of the 

Regarding claim 29, SMITH and Martinez Bauza disclose everything as applied claim 21 as above, further SMITH disclose, the computer-implemented method, wherein the first source (Fig. 10, element region 1) is activated at a different wavelength than the second source (Fig. 10, element region 2) at the time of exposure of the first set of pixels (Fig. 10, element region 1) (i.e. 

[See para. 0100 of the reference SMITH et al. (US 2017/0191946)] temporal multiplexing: each light source is projected on to the surface at different times. The light can be of any wavelength, as desired. Image capture is synchronised with the activation of each light in sequence. 

[See para. 0101 of the reference SMITH et al. (US 2017/0191946)] spatial multiplexing: each light source projects onto a different (i.e. non-overlapping) region of the surface. The lights can be of any wavelength and are projected to different (non-coincident) positions on the inspection plane. Camera scanning then occurs simultaneously at different locations, each image is built up as the surface moves through these locations. 

[See para. 0102 of the reference SMITH et al. (US 2017/0191946)] spectral multiplexing: each light source projects a beam at a different predominant wavelength (or band of wavelengths). Spectrally matched sensing is then used to simultaneously acquire the surface images. 

Regarding claim 30, SMITH disclose, one or more non-transitory computer-readable storage media coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations comprising:

(a), receiving data corresponding to a first set of pixels (Fig. 10, element region 1) exposed by a rolling shutter under illumination by a first source (Fig. 10, element light 1); (See, Fig. 10 as above)

(b), receiving data corresponding to a second set of pixels (Fig. 10, element region 2) exposed by the rolling shutter under illumination by a second source (Fig. 10, element light 2; (See, Fig. 10 as above)

(c1), generating the data ([0136], e.g., bump map) using the data corresponding to the first set of pixels as a first image of a pair of stereo images ([0133], e.g., photometric stereo), and the data corresponding to the second set of pixels as a second image of the pair of stereo images ([0133], e.g., photometric stereo). 
[See para. 0133 of the reference SMITH et al. (US 2017/0191946)] 2. Spatially Multiplexed Photometric Stereo.
[See para. 0136 of the reference SMITH et al. (US 2017/0191946)] the dynamic photometric stereo arrangement described above employs infrared light for illustrative purposes. The illumination in the present invention can be of any frequency, and a bump map and albedo will still be produced. However it is important to note that the albedo image generated will be for the surface as illuminated under the wavelength of illumination used in the dynamic photometric stereo. If this were infrared and a realistic white light albedo were required, then an additional colour camera would be employed (either line scan or area scan), with suitable illumination (such as broadband or `white` light) for producing the realistic colour albedo. 

(c2), generating the 3D image using a first image, and a second image. 

However, SMITH et al. (US 2017/0191946) fail to disclose: (c2)

In the similar field of endeavor, Martinez Bauza et al. (US 20120084652) discloses, (c2), generating the 3D image ([0099], e.g., generates a synthesized 3D image) using a first image ([0099], e.g., stereo pair images, the first image of the pair), and a second image ([0099], e.g., stereo pair, the second image of the pair) (i.e. 
[See para. 0099 of the reference Martinez Bauza et al. (US 20120084652)] FIG. 8 shows an example system configured to adjust perceived 3D effects based on user preference data, in accordance with the present disclosure. The system of FIG. 8 includes a 3D content source 810 that provides 3D content (in particular, stereo content) to a 3D video control module 822. This 3D content can be stored locally as a file, streamed from a source external to the device, or can be provided by a multi-view image/video camera embedded in the device. For locally stored files or video streamed from an external source, 3D content source 810 may include a video decoder 811 to decode the 3D content prior to the 3D content being transmitted to a 3D video control module 822. For multi-view image/video data acquired from an embedded 3D camera, 3D content source 812 may include a stereo camera processing block 812 for processing the acquired 3D content prior to the acquired 3D content being transmitted to 3D video control module 822. Whether from video decoder 811 or stereo camera processing block 812, the 3D content transmitted to 3D video control module 822 will generally be in the form of a stereo pair of images (view 1 and view 2). 3D video control module 822 generates a synthesized 3D image based on the stereo pair of images. 

Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Smith and Martinez Bauza before him/her to modify the image generation method of Smith with the teaching of generating 3D image of Martinez Bauz in order to provide a 3D scene visualization for various applications as taught by Martinez Bauza ([para.0003]).

Regarding claim 31, SMITH and Martinez Bauza disclose everything as applied claim 30 as above, further SMITH disclose, the computer-readable storage media, wherein the first (Fig. 10, element region 1) and second (Fig. 10, element region 2) sets of pixels are partially non-overlapping (i.e. 

[See para. 0019 of the reference SMITH et al. (US 2017/0191946)] The present invention makes use of photometric stereo (PS), which is a machine vision technique for recovering 3D surface normal data (known as a `bump map`) and 2D reflectance data (known as albedo) from surfaces. Photometric stereo employs a number of lights in known locations and a single camera [1-4]. An image is captured when one of each of the lights is turned on in turn. The obtained images are processed and combined using a lighting model (such as Lambert's Law, which assumes that the brightness of a pixel at a point on the surface is proportional to the cosine of the angle between the vector from the point to the source and the surface normal vector at that point), in order to generate the bump map (i.e. a dense array of surface normal sometimes referred to as 2.5D data) and the albedo (an image of surface reflectance).

[See para. 0101 of the reference SMITH et al. (US 2017/0191946)] spatial multiplexing: each light source projects onto a different (i.e. non-overlapping) region of the surface.

Regarding claim 32, SMITH and Martinez Bauza disclose everything as applied claim 30 as above, further SMITH disclose, the computer computer-readable storage media, wherein the rolling shutter exposes the first (Fig. 10, element region 2) and second (Fig. 10, element light 2) sets of pixels in a row-wise manner. (See, Fig. 10 as above)


Regarding claim 33, SMITH and Martinez Bauza disclose everything as applied claim 30 as above, further SMITH disclose, the computer-implemented method, wherein the rolling shutter exposes the first (Fig. 10, element region 1) and second (Fig. 10, element light 2) sets of pixels in a column-wise manner. (See, Fig. 10 as above)

Regarding claim 34, SMITH and Martinez Bauza disclose everything as applied claim 30 as above, further SMITH disclose, the computer-readable storage media, wherein the first source (Fig. 10, element region 1) is activated at a higher intensity than the second source (Fig. 10, element region 2) at the time of exposure of the first set of pixels (Fig. 10, element region 1). 

[See para. 0023 of the reference SMITH et al. (US 2017/0191946)]  FIG. 2 shows a schematic view of one form of apparatus for performing dynamic photometric stereo measurements. In this arrangement there is a moving surface 14 that is continuously traversing through the field of view of the camera 12. In order to achieve the necessary intensity distribution required for the imaging of moving surfaces at high intensity LEDs. (Also, see para. 0027, 0093, and 0105) and (See, Fig. 10 as above)


Regarding claim 35, SMITH and Martinez Bauza disclose everything as applied claim 30 as above, further SMITH disclose, the computer-readable storage media, wherein the second source (Fig. 10, element region 2) is activated at a higher intensity than the first source (Fig. 10, element region 1) at the time of exposure of the first set of pixels (Fig. 10, element region 1).

[See para. 0023 of the reference SMITH et al. (US 2017/0191946)]  FIG. 2 shows a schematic view of one form of apparatus for performing dynamic photometric stereo measurements. In this arrangement there is a moving surface 14 that is continuously traversing through the field of view of the camera 12. In order to achieve the necessary intensity distribution required for the imaging of moving surfaces at production rates it is necessary to use a distributed light source. In FIG. 2, there are two light sources 16, 18. Each light source 16, 18 is a line light (i.e. produces a planar light beam that appears as a line 20 on the surface 14), which may comprise any of a fluorescent tube, a linear array of fiber optics or a plurality of high intensity LEDs. (Also, see para. 0027, 0093, and 0105) and (See, Fig. 10 as above)


Regarding claim 36, SMITH disclose, a system, comprising: 

 	(a), a rolling shutter (i.e. Fig. 2, element 12 camera and Fig. 6, element 120) 
(b), a first illumination source (Fig. 10, element light 1);
(c), a second illumination source (Fig. 10, element light 1);

a one or more processing devices (i.e. para. 0117, e.g., GPU and CPU) that perform operations comprising:

 (d), receiving data corresponding to a first set of pixels (Fig. 10, element region 1) exposed by a rolling shutter under illumination by the first illumination source (Fig. 10, element light 1); (See, Fig. 10 as above)

 (e), receiving data corresponding to a second set of pixels (Fig. 10, element region 2) exposed by the rolling shutter under illumination by the second illumination source (Fig. 10, element light 2; (See, Fig. 10 as above)

 (f1), generating the data ([0136], e.g., bump map) using the data corresponding to the first set of pixels as a first image of a pair of stereo images ([0133], e.g., photometric stereo), and the data corresponding to the second set of pixels as a second image of the pair of stereo images ([0133], e.g., photometric stereo). 
[See para. 0133 of the reference SMITH et al. (US 2017/0191946)] 2. Spatially Multiplexed Photometric Stereo.
[See para. 0136 of the reference SMITH et al. (US 2017/0191946)] the dynamic photometric stereo arrangement described above employs infrared light for illustrative purposes. The illumination in the present invention can be of any frequency, and a bump map and albedo will still be produced. However it is important to note that the albedo image generated will be for the surface as illuminated under the wavelength of illumination used in the dynamic photometric stereo. If this were infrared and a realistic white light albedo were required, then an additional colour camera would be employed (either line scan or area scan), with suitable illumination (such as broadband or `white` light) for producing the realistic colour albedo. 

(f2), generating the 3D image using a first image, and a second image. 
However, SMITH et al. (US 2017/0191946) fail to disclose: (f2)

In the similar field of endeavor, Martinez Bauza et al. (US 20120084652) discloses, (c2), generating the 3D image ([0099], e.g., generates a synthesized 3D image) using a first image ([0099], e.g., stereo pair images, the first image of the pair), and a second image ([0099], e.g., stereo pair, the second image of the pair) (i.e. 
[See para. 0099 of the reference Martinez Bauza et al. (US 20120084652)] FIG. 8 shows an example system configured to adjust perceived 3D effects based on 

Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Smith and Martinez Bauza before him/her to modify the image generation method of Smith with the teaching of generating 3D image of Martinez Bauz in order to provide a 3D scene visualization for various applications as taught by Martinez Bauza ([para.0003]).

Regarding claim 37, SMITH and Martinez Bauza disclose everything as applied claim 36 as above, further SMITH disclose, the system, wherein the first (Fig. 10, element region 1) and second (Fig. 10, element region 2) sets of pixels are partially non-overlapping (i.e. 

[See para. 0019 of the reference SMITH et al. (US 2017/0191946)] The present invention makes use of photometric stereo (PS), which is a machine vision technique for recovering 3D surface normal data (known as a `bump map`) and 2D reflectance data (known as albedo) from surfaces. Photometric stereo employs a number of lights in known locations and a single camera [1-4]. An image is captured when one of each of the lights is turned on in turn. The obtained images are processed and combined using a lighting model (such as Lambert's Law, which assumes that the brightness of a pixel at a point on the surface is proportional to the cosine of the angle between the vector from the point to the source and the surface normal vector at that point), in order to generate the bump map (i.e. a dense array of surface normal sometimes referred to as 2.5D data) and the albedo (an image of surface reflectance).

[See para. 0101 of the reference SMITH et al. (US 2017/0191946)] spatial multiplexing: each light source projects onto a different (i.e. non-overlapping) region of the surface.

Regarding claim 38, SMITH and Martinez Bauza disclose everything as applied claim 36 as above, further SMITH disclose, the computer computer-readable storage Fig. 10, element region 2) and second (Fig. 10, element light 2) sets of pixels in a row-wise manner. (See, Fig. 10 as above)

Regarding claim 39, SMITH and Martinez Bauza disclose everything as applied claim 36 as above, further SMITH disclose, the system, wherein the rolling shutter exposes the first (Fig. 10, element region 1) and second (Fig. 10, element light 2) sets of pixels in a column-wise manner. (See, Fig. 10 as above)

Regarding claim 40, SMITH and Martinez Bauza disclose everything as applied claim 36 as above, further SMITH disclose, the system, wherein the first illumination source (Fig. 10, element light 1) is activated at a higher intensity than the second illumination source (Fig. 10, element light 2) at the time of exposure of the first set of pixels (i.e. 
[See para. 0023 of the reference SMITH et al. (US 2017/0191946) See Fig. 2 and 10]    FIG. 2 shows a schematic view of one form of apparatus for performing dynamic photometric stereo measurements. In this arrangement there is a moving surface 14 that is continuously traversing through the field of view of the camera 12. In order to achieve the necessary intensity distribution required for the imaging of moving surfaces at production rates it is necessary to use a distributed light source. In FIG. 2, there are two light sources 16, 18. Each light source 16, 18 is a line light (i.e. produces a planar light beam that appears as a line 20 on the surface 14), which may comprise high intensity LEDs. (Also, see para. 0027, 0093)

Response to Arguments
Applicants respectfully submit claims 21, 30, and 36 are patentable because each and every element of the claim is not disclosed or suggested by SMITH et al. (US 2017/0191946) in views of Martinez Bauza et al. (US 20120084652). In particular, Applicants respectfully submit that SMITH do not disclose or suggest at least the following elements of claims 21, 30, and 36 (emphasis added): 
Amended independent claim 21 recites, in part: 

“(a), receiving, at one or more processing devices, data corresponding to a first set of pixels of an image sensor of a camera that are exposed by a rolling shutter of the camera under illumination by a first source; 
(b), receiving, at the one or more processing devices, data corresponding to a second set of pixels of the image sensor of the camera that are exposed by the rolling shutter of the camera under illumination by a second source; and 
(c), generating the 3D image using the data corresponding to the first set of pixels as a first image of a pair of stereo images, and the data corresponding to the second set of pixels as a second image of the pair of stereo images.” (REMARK, Pg. 2).



Examiner respectfully disagrees for the following reason:
Applicant attention is directed to the by SMITH et al. (US 2017/0191946), para. 0036, 0117, 0135, and 0136, Claim 21, limitation simply recites, “(a), receiving, at one or more processing devices, data corresponding to a first set of pixels of an image sensor of a camera that are exposed by a rolling shutter of the camera under illumination by a first source; 
(b), receiving, at the one or more processing devices, data corresponding to a second set of pixels of the image sensor of the camera that are exposed by the rolling shutter of the camera under illumination by a second source; and 
(c), generating the 3D image using the data corresponding to the first set of pixels as a first image of a pair of stereo images, and the data corresponding to the second set of pixels as a second image of the pair of stereo images.

SMITH disclose:

(a), receiving, at one or more processing devices (i.e. para. 0117, e.g., GPU and CPU), data corresponding to a first set of pixels (Fig. 10, element region 1) of an image sensor of a camera (Fig. 11, element CCD, para. 0135, 0136) that are exposed by a rolling shutter (i.e. CMOS sensor, para. 0036, and 0135) of the camera under illumination by a first source (Fig. 10, element light 1); 
[See para. 0036 of the reference SMITH et al. (US 2017/0191946)] The step of illuminating the surface may include multiplexing the inspection beams in any of a temporal sense, spatial sense or spectral sense (or a combination thereof). The data The digital image capturing device may comprise a plurality of cameras, e.g. one camera for each channel. Each camera may be a line-scan camera, although any suitable image sensor (e.g. based on CCD, CMOS or CIS technology) may be used. Alternatively a single camera may be used, but may have different regions of its field of view allocated to different channels. Both solutions permit multiple channels to be received simultaneously. 
[See para. 0136 of the reference SMITH et al. (US 2017/0191946)] The dynamic photometric stereo arrangement described above employs infrared light for illustrative purposes. The illumination in the present invention can be of any frequency, and a bump map and albedo will still be produced. However it is important to note that the albedo image generated will be for the surface as illuminated under the wavelength of illumination used in the dynamic photometric stereo. If this were infrared and a realistic white light albedo were required, then an additional colour camera would be employed (either line scan or area scan), with suitable illumination (such as broadband or `white` light) for producing the realistic colour albedo.  (Also, see para. 0135, Fig. 11)
(b), receiving, at the one or more processing devices, data corresponding to a second set of pixels (Fig. 10, element region 2) of the image sensor of the camera (Fig. 11, element CCD, para. 0135, 0136) that are exposed by the rolling shutter (i.e. CMOS sensor, para. 0036, and 0135) of the camera under illumination by a second source (Fig. 10, element light 2); and 
[See para. 0036 of the reference SMITH et al. (US 2017/0191946)] The step of illuminating the surface may include multiplexing the inspection beams in any of a temporal sense, spatial sense or spectral sense (or a combination thereof). The data gathered by the digital image capturing device may thus form a plurality of channels, e.g. one channel for each illuminate or for each illumination direction (incident vector). The digital image capturing device may comprise a plurality of cameras, e.g. one camera for each channel. Each camera may be a line-scan camera, although any suitable image sensor (e.g. based on CCD, CMOS or CIS technology) may be used. Alternatively a single camera may be used, but may have different regions of its field of view allocated to different channels. Both solutions permit multiple channels to be received simultaneously. 

[See para. 0136 of the reference SMITH et al. (US 2017/0191946)] The dynamic photometric stereo arrangement described above employs infrared light for illustrative purposes. The illumination in the present invention can be of any frequency, and a bump map and albedo will still be produced. However it is important to note that the albedo image generated will be for the surface as illuminated under the wavelength of illumination used in the dynamic photometric stereo. If this were infrared and a realistic white light albedo were required, then an additional colour camera would be employed (either line scan or area scan), with suitable illumination (such as broadband or `white` light) for producing the realistic colour albedo. 
Therefore, SMITH, for the advantage of the illuminates provide an illuminate position close to a camera for detecting specular features and defects with high sensitivity and accuracy without a proportional increase in the processing demand. The method enables adopting NIRPS and/or SMPS technology so as to provide better technological and cost benefits and limit resolution of surface recovery with photometric stereo according to resolution of the camera and a lens arrangement.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Jefferey can be reached on 5712727519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFIZUR RAHMAN/Examiner, Art Unit 2422                                                                                                                                                                                             
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422